Exhibit 10.16 DAVITA DEFERRED COMPENSATION PLAN EFFECTIVE JANUARY 1, 2015 i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II PARTICIPATION 5 ARTICLE III DEFERRAL ELECTIONS 6 Elections to Defer Compensation 6 Timing of Deferral Elections; Effect of Participant Election(s) 6 Investment Elections 7 Distribution Elections 8 ARTICLE IV ACCOUNTS 9 Deferral Accounts 9 Trust 9 Statement of Accounts 9 Vesting of Deferral Accounts 9 ARTICLE V DISTRIBUTIONS 10 Termination Distributions 10 Disability Distributions 10 Death Benefits 10 Scheduled In-Service Distributions 10 Hardship Distribution 11 Acceleration of Distributions Following a Change of Control 12 Form of Distribution 12 ARTICLE VI BENEFICIARY DESIGNATIONS AND OTHER PAYEES 13 Beneficiaries 13 Payments to Minors 13 Payments on Behalf of Persons Under Incapacity 13 ARTICLE VII LEAVE OF ABSENCE 13 Paid Leave of Absence 13 Unpaid Leave of Absence 14 ARTICLE VIII ADMINISTRATION 14 Committee 14 ii Page Claims Procedure 14 Review Procedures 15 ARTICLE IX MISCELLANEOUS 15 Termination of Plan 15 Amendment 15 Unsecured General Creditor 15 Restriction Against Assignment 16 Withholding 16 Code Section 409A 16 Effect of Payment 16 Errors in Account Statements, Deferrals or Distributions 16 Domestic Relations Orders 17 Employment Not Guaranteed 17 No Guarantee of Tax Consequences 17 Successors of the Company 17 Notice 17 Headings 17 Gender, Singular and Plural 17 Governing Law 17 iii DAVITA DEFERRED COMPENSATION PLAN DaVita HealthCare Partners Inc., a Delaware corporation (the “Company”), hereby establishes the DaVita Deferred Compensation Plan (the “Plan”), effective January 1, 2015, (the “Effective Date”), for the purpose of providing a select group of management or highly compensated employees of the Company the opportunity to defer the receipt of Compensation otherwise payable to such employees in accordance with the terms of the Plan.The Plan is intended to, and shall be interpreted to, comply in all respects with Code Section 409A and those provisions of ERISA applicable to an unfunded plan maintained primarily to provide deferred compensation for a select group of management or highly compensated employees.
